MORRISON, Presiding Judge.
The offense is driving while intoxicated; the punishment, 3 days in jail and a fine of $50.00.
Deputy Sheriff Barfield testified that at approximately 11:00 P.M. on the night in question, while he and his partner Nunn were on patrol duty, a station wagon passed their automobile at a high rate of speed, and he gave chase. He stated that he pursued the station wagon for some distance, observed that it was being driven in excess of 65 miles per hour, with the left wheels over the center of the highway, saw it run a stop sign, and finally brought it to a halt. He stated further that as he was standing at the rear of the station wagon writing out a speeding ticket the appellant got out from the driver’s seat and came back to where he was, leaning on the side of the automobile as she walked; that her breath smelled like beer; that her speech was “blurred” and “slurry;” that when he presented the traffic ticket to her she refused to sign the same; and that after talking to her he concluded that she was intoxicated and placed her under arrest.
In a measure, his testimony was corroborated by his fellow officer Nunn.
The appellant, testifying in her own behalf, admitted having *335drunk two beers earlier in the evening but denied that she was intoxicated or that she had driven in the manner described or that she had failed to stop at the stop sign.
The jury resolved the conflict in the evidence against the appellant, and we overrule the appellant’s contention that the evidence is insufficient to support the conviction.
Finding no reversible error, the judgment of the trial court is affirmed.